United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                   August 22, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 05-30767


                         RAYMOND LOGWOOD,

                                              Plaintiff-Appellant,

                              versus

           LOUISIANA DEPARTMENT OF EDUCATION; et al.,

                                                        Defendants,

          SCHOOL BOARD OF OUACHITA PARISH; ROBERT WEBER,

                                             Defendants-Appellees.



           Appeal from the United States District Court
               for the Western District of Louisiana
                           (3:04-CV-2210)


Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit

Judges.

PER CURIAM:*

     Raymond Logwood appeals the summary judgment awarded the

School Board of Ouachita Parish and Robert Weber (Appellees).

Logwood essentially asserts he was denied access to certain classes

and activities at West Monroe High School (WMHS), in violation of

the Americans with Disabilities Act of 1990, 42 U.S.C. § 12132



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(ADA); Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §

794(a); and 42 U.S.C. § 1983.          He also contends he was denied a

free    and   appropriate     education    (FAPE),   in   violation   of   the

Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et

seq. (IDEA).      Logwood, who is no longer enrolled at WMHS, claims

Appellees violated his rights and denied him a FAPE by:                    (1)

forcing him to use a substandard route to access the Family and

Consumer Science classroom; and (2) denying him access to the WMHS

auditorium stage.

       A summary judgment is reviewed de novo, applying the standard

used by the district court.          E.g., U.E. Tex. One-Barrington, Ltd.

v. Gen. Star Indem. Co., 332 F.3d 274, 276 (5th Cir. 2003).                Such

judgment is appropriate when “there is no genuine issue as to any

material fact and ... the moving party is entitled to a judgment as

a matter of law”.         FED. R. CIV. P. 56(c).     Logwood concedes that,

because he is no longer a student at WMHS, injunctive relief is not

available; only damages are at issue.

       Logwood was not denied access to the classroom.                He was

provided an aide, as well as an acceptable alternate route to reach

the classroom.        Taking that route did not affect Logwood’s ability

to     receive    a     meaningful    educational     benefit   under      his

Individualized Education Plan (IEP) and, therefore, did not deny

him a FAPE.      See Pace v. Bogalusa City Sch. Bd., 325 F.3d 609, 620

(5th Cir. 2003), vacated in part and aff’d in part en banc, 403


                                       2
F.3d 272,     289   (5th    Cir.)    (adopting     panel’s     IDEA    claim

determination), cert. denied, 126 S. Ct. 416 (2005).

       Logwood   was   not    denied   access   to   the   auditorium    stage.

Although   it    was   not    wheelchair    accessible     when   Logwood   was

participating in the drama club at WMHS (the ramp was completed

after Logwood stopped doing so, although still enrolled), Logwood

did not audition for any plays and did not participate in any

activity that required him to be on stage.           If he had, the activity

would have been moved to the handicapped-accessible gymnasium, as

had occurred in the past.          Therefore, Logwood was not denied a

meaningful educational benefit and, thus, was not denied a FAPE.

See id.

       Logwood’s remaining claims are without merit.              Accordingly,

summary judgment was awarded properly against them as well.

                                                                   AFFIRMED




                                        3